                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                   I casE NVMaEx
                                                 PLAINTIFF
                           v.                                         8:19-MJ-00068
 ARTURO VEGA ROSAS
                                                                    ORDER OF TEMPORARY DETENTION
                                                                      PENDING HEARING PURSUANT
                                           DEFENDANT(S).                 TO BAIL REFORM ACT



    Upon motion of Defendant                                           ,IT IS ORDERED that a detention hearing
is set for  Thursday, February 28                            2019      ,at   2:00     ❑a.m./ ~p.m. before the
Honorable Autumn D. Spaeth                                             ,in Courtroom 6B

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                     (Other custodial officer)




Dated:




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                             Page 1 of 1
